                                                                    Ryan P. Steen (Bar No. 0912084)
                                                                    ryan.steen@stoel.com
                                                                    Jason T. Morgan (Bar No. 1602010)
                                                                    jason.morgan@stoel.com
                                                                    James C. Feldman (Bar No. 1702003)
                                                                    james.feldman@stoel.com
                                                                    STOEL RIVES LLP
                                                                    600 University Street, Suite 3600
                                                                    Seattle, WA 98101
                                                                    Telephone: 206.624.0900
                                                                    Facsimile: 206.386.7500

                                                                    Attorneys for Hilcorp Alaska, LLC
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                                           UNITED STATES DISTRICT COURT
                                                                                            FOR THE DISTRICT OF ALASKA
                                           Fax 206.386.7500




                                                                    COOK INLETKEEPER and CENTER                 No.: 3:19-cv-00238-SLG
                                                                    FOR BIOLOGICAL DIVERSITY,
STOEL RIVES LLP




                                                                                                  Plaintiffs,
                  Main 206.624.0900




                                                                         v.

                                                                    GINA RAIMONDO, Secretary of
                                                                    Commerce; JIM BALSIGER, Regional
                                                                    Administrator of National Marine
                                                                    Fisheries Service; NATIONAL MARINE
                                                                    FISHERIES SERVICE,

                                                                                                Defendants,

                                                                    HILCORP ALASKA, LLC; and
                                                                    STATE OF ALASKA,

                                                                                     Intervenor-Defendants.

                                                                               INTERVENOR-DEFENDANT HILCORP ALASKA, LLC’S
                                                                                             REMEDY BRIEF




                                                                     Case 3:19-cv-00238-SLG Document 78 Filed 04/27/21 Page 1 of 28
                                                                                                                TABLE OF CONTENTS

                                                                                                                                                                                          Page


                                                                    TABLE OF AUTHORITIES.............................................................................................. ii

                                                                    I. INTRODUCTION........................................................................................................... 1

                                                                    II. PLANNED ACTIVITIES AND MITIGATION MEASURES..................................... 4

                                                                             A.        Hilcorp’s Planned Activities Covered by the Year 3 LOA. ......................... 4

                                                                                       1.        Platform and Pipeline Maintenance. ................................................. 5

                                                                                       2.        OCS Geotechnical and Geohazard Survey. ...................................... 6

                                                                                       3.        North Cook Inlet Unit Subsea Well and Geohazard Survey............. 7
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                                       4.        North Cook Inlet Unit Well Abandonment Activities. ..................... 7
                                           Fax 206.386.7500




                                                                             B.        Planned 2021 Activity Not Covered by ITR or Year 3 LOA. ..................... 8
STOEL RIVES LLP




                                                                             C.        Potential Activities in Years 4 and 5 of the ITR. ......................................... 9

                                                                             D.        Mitigation and Monitoring Measures......................................................... 10
                  Main 206.624.0900




                                                                    III. ARGUMENT ............................................................................................................. 12

                                                                             A.        The Court Should Remand Without Vacatur. ............................................ 12

                                                                                       1.        Vacatur would be highly disruptive and inequitable. ..................... 14

                                                                                       2.        A remand order without vacatur presents no risk to the Cook
                                                                                                 Inlet beluga whale. .......................................................................... 18

                                                                             B.        The Remand Should Be Narrowly Focused and Time-Limited. ............... 19

                                                                    IV. CONCLUSION .......................................................................................................... 21




                                                                    Cook Inletkeeper, et al. v. Raimondo, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   i
                                                                     Case 3:19-cv-00238-SLG Document 78 Filed 04/27/21 Page 2 of 28
                                                                                                             TABLE OF AUTHORITIES
                                                                                                                                                                                      Page(s)


                                                                    Cases

                                                                    All. For the Wild Rockies v. Savage,
                                                                        375 F. Supp. 3d 1152 (D. Mont. 2019) ........................................................................ 14

                                                                    Allied-Signal, Inc. v. U.S. Nuclear Regulatory Comm’n,
                                                                        988 F.2d 146 (D.C. Cir. 1993) ..................................................................................... 12

                                                                    American Farm Bureau Fed’n v. EPA,
                                                                      559 F.3d 512 (D.C. Cir. 2009) ..................................................................................... 13

                                                                    Cal. Cmtys. Against Toxics v. U.S. EPA,
                                                                       688 F.3d 989 (9th Cir. 2012) ....................................................................................... 12
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Ctr. for Biological Diversity v. BLM,
                                           Fax 206.386.7500




                                                                       2011 WL 337364 (N.D. Cal. Jan. 29, 2011) .................................................................. 5

                                                                    Ctr for Biological Diversity v. Ross,
STOEL RIVES LLP




                                                                       480 F. Supp. 3d 236 (D.D.C. 2020) ............................................................................. 13

                                                                    Esch v. Yuetter,
                  Main 206.624.0900




                                                                       876 F.2d 976 (D.C. Cir. 1989) ....................................................................................... 5

                                                                    Friends of the Earth, Inc. v. Laidlaw Environmental Services (TOC), Inc.,
                                                                       528 U.S. 167 (2000) ..................................................................................................... 19

                                                                    Hapner v. Tidwell,
                                                                      621 F.3d 1239 (9th Cir. 2010) ..................................................................................... 20

                                                                    Hawaii Longline Ass’n v. Nat’l Marine Fisheries Serv.,
                                                                      288 F. Supp. 2d 7 (D.D.C. 2003) ................................................................................. 13

                                                                    Heartland Reg’l Med. Ctr. v. Sebelius,
                                                                      566 F.3d 193 (D.C. Cir. 2009) ..................................................................................... 13

                                                                    Humane Soc. of U.S. v. Locke,
                                                                      626 F.3d 1040 (9th Cir. 2010) ..................................................................................... 13

                                                                    Idaho Farm Bureau Fed’n v. Babbitt,
                                                                       58 F.3d 1392 (9th Cir. 1995) ................................................................................. 12, 13




                                                                    Cook Inletkeeper, et al. v. Raimondo, et al.
                                                                     Case
                                                                    Case   3:19-cv-00238-SLG
                                                                         No. 3:19-cv-00238-SLGDocument 78 iiFiled 04/27/21 Page 3 of 28
                                                                                                               TABLE OF AUTHORITIES
                                                                                                                     (continued)
                                                                                                                                                                                          Page(s)


                                                                    Kunaknana v. U.S. Army Corps of Engineers,
                                                                      2014 WL 12813625 (D. Alaska 2014)......................................................................... 20

                                                                    Marathon Oil Co. v. EPA,
                                                                      564 F.2d 1253 (9th Cir. 1977) ..................................................................................... 20

                                                                    Milk Train, Inc. v. Veneman,
                                                                       310 F.3d 747 (D.C. Cir. 2002) ..................................................................................... 13

                                                                    Nat. Res. Def. Council, Inc. v. Evans,
                                                                       2003 WL 22025005 (N.D. Cal. 2003) ........................................................................... 5
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Nat’l Wildlife Fed’n v. Espy,
                                                                       45 F.3d 1337 (9th Cir. 1995) ....................................................................................... 12
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    Pac. Rivers Council v. U.S. Forest Serv.,
                                                                       942 F. Supp. 2d 1014 (E.D. Cal. 2013) ....................................................................... 12
STOEL RIVES LLP




                                                                    Schlesinger v. Reservists Comm. To Stop the War,
                                                                       418 U.S. 208 (1974) ..................................................................................................... 19

                                                                    Southeast Alaska Conservation Council v. U.S. Forest Service,
                                                                       468 F. Supp. 3d 1148 (D. Alaska 2020) ...................................................................... 14

                                                                    Today’s IV, Inc. v. Fed. Transit Admin.,
                                                                       No. LA CV13-00378 JAK, 2014 WL 5313943 (C.D. Cal. Sept. 12,
                                                                       2014), aff’d sub nom. Japanese Vill., LLC v. Fed. Transit Admin., 843
                                                                       F.3d 445 (9th Cir. 2016) .............................................................................................. 14

                                                                    W. Oil & Gas Ass’n v. EPA,
                                                                       633 F.2d 803 (9th Cir. 1980) ....................................................................................... 12

                                                                    Statutes

                                                                    5 U.S.C. § 706(2) ........................................................................................................... 5, 12

                                                                    16 U.S.C. § 101(a)(5) .......................................................................................................... 1

                                                                    Regulations

                                                                    86 Fed. Reg. 19,228 (Apr. 13, 2021) ................................................................................... 4



                                                                    Cook Inletkeeper, et al. v. Raimondo, et al.
                                                                     Case
                                                                    Case   3:19-cv-00238-SLG
                                                                         No. 3:19-cv-00238-SLGDocument 78 iiiFiled 04/27/21 Page 4 of 28
                                                                                                       I. INTRODUCTION

                                                                           The Marine Mammal Protection Act (“MMPA”) 1 incidental take regulation

                                                                    (“ITR”) at issue in this case applies to a broad class of activities—i.e., operations and

                                                                    maintenance, production, and exploration—to be carried out by Hilcorp Alaska, LLC

                                                                    (“Hilcorp”) in Cook Inlet over a five-year period. Hilcorp petitioned for the ITR because

                                                                    these activities may incidentally cause non-lethal and temporary harassment (i.e., “take”)

                                                                    of small numbers of marine mammals in Cook Inlet. The ITR authorizes marine mammal
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    incidental take (through subsequent “letters of authorization,” or “LOAs”), while the
                                           Fax 206.386.7500




                                                                    activities themselves are separately permitted under other federal and state authorities. 2

                                                                           Hilcorp chose this regulatory path—instead of requesting numerous one-year
STOEL RIVES LLP




                                                                    “incidental harassment authorizations”—to establish a comprehensive framework under
                  Main 206.624.0900




                                                                    which Hilcorp can carry out its activities in compliance with applicable law in a

                                                                    protective, predictable, and transparent manner. The integrity of this regulatory

                                                                    framework is important because Hilcorp’s activities are essential for compliance with

                                                                    other federal and state laws, maintaining environmental health and safety, and ensuring a

                                                                    reliable natural gas supply to communities along the Railbelt.




                                                                           1
                                                                               16 U.S.C. §§ 1361–1421.
                                                                           2
                                                                            Respectfully, the Court’s summary judgment order incorrectly states that “the
                                                                    ITR permits Hilcorp to operate tugs. . . .” Dkt. 73 at 27–28. The ITR does not permit tug
                                                                    operation or any other activities. The ITR only allows for the authorization of marine
                                                                    mammal incidental take pursuant to Section 101(a)(5) of the MMPA. None of the permits
                                                                    authorizing the underlying activities have been challenged in this lawsuit.


                                                                    Cook Inletkeeper, et al. v. Raimondo, et al.
                                                                     Case
                                                                    Case   3:19-cv-00238-SLG
                                                                         No. 3:19-cv-00238-SLGDocument 78 1Filed 04/27/21 Page 5 of 28
                                                                           The Court’s order on cross-motions for summary judgment found fault with a

                                                                    single narrow element of NMFS’s decision to issue the ITR—i.e., NMFS’s

                                                                    “determination that noise from Hilcorp’s tugs towing the drill rig would not cause any

                                                                    take by harassment of Cook Inlet beluga whales. . . .” 3 Plaintiffs Cook Inletkeeper and

                                                                    Center for Biological Diversity (“Plaintiffs”) have argued that the Court should “vacate

                                                                    NMFS’s regulations, BiOp, EA, and FONSI because vacatur is the presumptive and

                                                                    appropriate remedy.” 4 However, vacatur—whether in whole or in part—would do far

                                                                    more harm than good, would be manifestly unjust, and would be disproportionate to the
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    limited error identified by the Court. Vacatur is not the appropriate remedy in this case.

                                                                           In fact, most of the activities covered by the ITR do not involve tugs towing rigs. 5
STOEL RIVES LLP




                                                                    And the primary activity covered by the ITR that involves tugs towing a rig—exploration

                                                                    drilling—is not planned to occur until 2023, well after any remand is complete. During

                                                                    the likely period of a remand, the only activity covered by the ITR that will require tugs

                                                                    towing a drill rig is the plugging and abandonment work in the North Cook Inlet Unit,

                                                                    which has long been planned to occur this year, is necessary to take an old well out of

                                                                    service, and is essential for meeting environmental standards. The Alaska Oil and Gas

                                                                    Conservation Commission (“AOGCC”) has mandated this work to be completed no later

                                                                    than September 2, 2021.




                                                                           3
                                                                               Dkt. 73 at 51–52.
                                                                           4
                                                                               Dkt. 64 at 28.
                                                                           5
                                                                               See PR1_MMPA 2253–54 (Final Rule, Table 1).


                                                                    Cook Inletkeeper, et al. v. Raimondo, et al.
                                                                     Case
                                                                    Case   3:19-cv-00238-SLG
                                                                         No. 3:19-cv-00238-SLGDocument 78 2Filed 04/27/21 Page 6 of 28
                                                                           As described below and in the accompanying declarations, the rig-towing portion

                                                                    of the plugging and abandonment work is low-impact and is estimated, without

                                                                    mitigation, to expose approximately one beluga whale to Level B harassment sound

                                                                    levels. Moreover, Hilcorp will implement a suite of mitigation and monitoring measures

                                                                    for tugs towing rigs that are not otherwise required by the ITR, which will further reduce

                                                                    the likelihood of incidental Level B harassment.

                                                                           Based on these circumstances and those discussed more fully below, Hilcorp

                                                                    respectfully requests that the Court exercise its equitable discretion to remand this matter
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    to NMFS without any vacatur, and to limit the remand to the specific error identified by

                                                                    the Court—i.e., the agency’s insufficiently explained finding regarding the potential
STOEL RIVES LLP




                                                                    effects of noise associated with tugs towing drill rigs on Cook Inlet beluga whales. This

                                                                    approach to the remedy will ensure that the legal error identified by the Court is properly

                                                                    and promptly addressed on remand by NMFS while also allowing important activities to

                                                                    proceed with negligible (if any) risk to beluga whales. 6




                                                                           6
                                                                             One other activity scheduled for this year—the drilling of two production wells
                                                                    in the North Cook Inlet Unit—will also require tugs towing a drill rig. As described
                                                                    below, this activity is not covered by the ITR because production drilling (as opposed to
                                                                    exploration drilling) does not create sound at levels with the potential for marine mammal
                                                                    incidental take. Hilcorp will also apply the additional mitigation and monitoring measures
                                                                    to the tugs for this activity, which is similarly predicted to result in minimal (if any)
                                                                    beluga whale harassment.


                                                                    Cook Inletkeeper, et al. v. Raimondo, et al.
                                                                     Case
                                                                    Case   3:19-cv-00238-SLG
                                                                         No. 3:19-cv-00238-SLGDocument 78 3Filed 04/27/21 Page 7 of 28
                                                                                II. PLANNED ACTIVITIES AND MITIGATION MEASURES

                                                                    A.    Hilcorp’s Planned Activities Covered by the Year 3 LOA.

                                                                          The ITR covers a broad class of activities for a five-year period, including

                                                                    platform and pipeline maintenance, various geohazard surveys, 2D and 3D seismic

                                                                    surveys, exploration drilling, development activities (construction), abandonment

                                                                    activities, and terminal decommissioning. 7 The annual LOAs for years 1 and 2 have

                                                                    expired. 8 The LOA for the third year (the “Year 3 LOA”) was issued on April 13, 2021,

                                                                    and authorizes incidental take for activities through March 30, 2022. 9 Assuming that
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    NMFS completes a remand before March 30, 2022, the relevant activities for purposes of
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    considering the remedy are those covered by the Year 3 LOA, which include:
STOEL RIVES LLP




                                                                          • An outer continental shelf (“OCS”) geohazard survey;

                                                                          • OCS exploratory well drilling;

                                                                          • Platform and pipeline maintenance;

                                                                          • A North Cook Inlet Unit subsea well and geohazard survey; and

                                                                          • North Cook Inlet Unit well abandonment activities. 10

                                                                          Of these covered activities, only OCS exploratory well drilling and the North

                                                                    Cook Inlet Unit well abandonment activities involve tugs towing rigs. 11 The OCS



                                                                          7
                                                                              PR1_MMPA 2253–54 (Final Rule, Table 1).
                                                                          8
                                                                              Dkt. 73 at 5 n.24.
                                                                          9
                                                                              86 Fed. Reg. 19,228 (Apr. 13, 2021).
                                                                          10
                                                                               Declaration of Amy Peloza (“Peloza Decl.”), Ex. D (Year 3 LOA).
                                                                          11
                                                                               Id.


                                                                    Cook Inletkeeper, et al. v. Raimondo, et al.
                                                                     Case
                                                                    Case   3:19-cv-00238-SLG
                                                                         No. 3:19-cv-00238-SLGDocument 78 4Filed 04/27/21 Page 8 of 28
                                                                    exploration drilling is no longer planned for the Year 3 LOA time period, and is currently

                                                                    not planned to occur until sometime in 2023 at the earliest. 12 The North Cook Inlet Unit

                                                                    well abandonment activities are scheduled to occur in less than two months. 13 All of the

                                                                    planned activities under the Year 3 LOA are described in the Declarations of Amy Peloza

                                                                    and Kate Kaufman (and associated exhibits), and are summarized below. 14

                                                                           1.       Platform and Pipeline Maintenance.

                                                                           Each year, Hilcorp verifies the structural integrity of its platforms and pipelines in

                                                                    Cook Inlet. These maintenance activities include (i) subsea pipeline inspections,
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    stabilizations, and repairs; (ii) platform leg inspections and repairs; and (iii) anode sled
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    installations or replacements. This work is essential for Hilcorp to maintain compliance
STOEL RIVES LLP




                                                                    with, inter alia, Pipeline and Hazardous Materials Safety Administration (“PHMSA”)

                                                                    and Alaska Department of Environmental Conservation (“ADEC”) regulatory

                                                                    requirements. As an example of an important pipeline maintenance activity, Hilcorp

                                                                    plans to replace approximately 1,291 meters of existing subsea pipe (which dates to

                                                                    1966) at its Monopod Platform, beginning in early June 2021. This pipeline replacement



                                                                           12
                                                                                Declaration of Kate Kaufman (“Kaufman Decl.”) ¶¶ 12-13.
                                                                           13
                                                                                Peloza Decl. ¶¶ 17-20.
                                                                           14
                                                                              The Court may consider these extra-record declarations and exhibits when
                                                                    fashioning the remedy. See 5 U.S.C. § 706(2) (record review rule applicable only to
                                                                    substantive review of agency decision); see Esch v. Yuetter, 876 F.2d 976, 991 (D.C. Cir.
                                                                    1989) (recognizing consideration of extra-record evidence “in cases where relief is at
                                                                    issue”); Ctr. for Biological Diversity v. BLM, 2011 WL 337364 at *1 (N.D. Cal. Jan. 29,
                                                                    2011) (extra-record evidence considered in remedy stage); Nat. Res. Def. Council, Inc. v.
                                                                    Evans, 2003 WL 22025005, *5 (N.D. Cal. 2003) (extra-record evidence considered “with
                                                                    respect to remedy but not with respect to the merits”).


                                                                    Cook Inletkeeper, et al. v. Raimondo, et al.
                                                                     Case
                                                                    Case   3:19-cv-00238-SLG
                                                                         No. 3:19-cv-00238-SLGDocument 78 5Filed 04/27/21 Page 9 of 28
                                                                    work is necessary for compliance with PHMSA and ADEC requirements and for

                                                                    maintaining the integrity of Hilcorp’s infrastructure and environmental health and safety.

                                                                    None of the pipeline and platform maintenance activities involve tugs towing drill rigs. 15

                                                                    Any potential take associated with these activities is authorized by the Year 3 LOA.

                                                                           2.       OCS Geotechnical and Geohazard Survey.

                                                                           Geotechnical and geohazard (“G&G”) surveys are performed after an operator

                                                                    conducts a 3D seismic survey in order to identify natural and manmade hazards before

                                                                    exploration wells are drilled. In 2019, Hilcorp conducted a seismic survey in Lower Cook
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Inlet (with no beluga whale harassments). Hilcorp planned to conduct the follow-up
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    G&G survey in 2020 prior to exploratory drilling, but had to cancel the survey due to
STOEL RIVES LLP




                                                                    COVID-related complications. Hilcorp is therefore planning to conduct the survey in

                                                                    2021. The G&G survey does not involve any tugs towing rigs. 16 The small amount of

                                                                    possible incidental take associated with this activity is authorized by the Year 3 LOA. 17

                                                                    This activity is very important because it is a required condition of Hilcorp’s Exploration




                                                                           15
                                                                              See Peloza Decl. ¶¶ 14-15. Sometimes tug use that does not involve rig-towing
                                                                    is required to help provide crews and supplies for maintenance and operations. For
                                                                    example, every two to five years, winter ice conditions require limited tug use to clear ice
                                                                    for supply vesssels. Id. ¶ 16. The tugs generally travel at very low speeds (0-4 knots),
                                                                    using the tide to move them into the ice when it is safe to do so. Id. As another example,
                                                                    tugs can assist the movement of barges carrying materials, as will be done when pipe
                                                                    spools are transported for the Monopod pipeline repair project. Id.
                                                                           16
                                                                                See Kaufman Decl. ¶¶ 9-11.
                                                                           17
                                                                                Peloza Decl., Ex. D.


                                                                    Cook Inletkeeper, et al. v. Raimondo, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 78 6Filed 04/27/21 Page 10 of 28
                                                                    Plan and the Bureau of Ocean Energy Management will make no further decisions or

                                                                    authorizations for exploration drilling until the G&G survey is complete. 18

                                                                           3.       North Cook Inlet Unit Subsea Well and Geohazard Survey.

                                                                           Before plugging and abandoning the North Cook Inlet Unit subsea well (described

                                                                    in the following section), Hilcorp must conduct a geohazard survey to locate the well.

                                                                    The survey will occur over a period of approximately seven days in an area just south of

                                                                    Hilcorp’s Tyonek platform, and is scheduled to begin in early June 2021. 19 The survey

                                                                    will not involve tugs towing rigs. Any potential take associated with this activity is
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    authorized by the Year 3 LOA. 20
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                           4.       North Cook Inlet Unit Well Abandonment Activities.
STOEL RIVES LLP




                                                                           The discovery well in the North Cook Inlet Unit was drilled over 50 years ago and

                                                                    is required to be plugged and abandoned under state law. This work was planned for

                                                                    2020, but could not occur due to COVID-related complications. The work is required to

                                                                    be completed no later than September 2021 by AOGCC mandate, and is necessary to take

                                                                    the well out of service and maintain important environmental standards. The work will

                                                                    necessarily require tugs to pull a jack-up rig to the well site, which is described in detail

                                                                    in the Peloza Declaration. 21




                                                                           18
                                                                                Kaufman Decl. ¶¶ 11-14.
                                                                           19
                                                                                Peloza Decl. ¶ 17.
                                                                           20
                                                                                Id., Ex. D.
                                                                           21
                                                                                Id. ¶¶ 18-20.


                                                                    Cook Inletkeeper, et al. v. Raimondo, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 78 7Filed 04/27/21 Page 11 of 28
                                                                           Any incidental harassment associated with the plug and abandonment activities

                                                                    (except for the tugs towing rigs) is authorized by the Year 3 LOA. 22 The rig-towing

                                                                    portion of the work is estimated to expose approximately one beluga whale to Level B

                                                                    harassment sound levels and the likelihood of that potential exposure will be reduced by

                                                                    mitigation measures to be employed by Hilcorp (see Section II.D infra). 23

                                                                    B.     Planned 2021 Activity Not Covered by ITR or Year 3 LOA.

                                                                           In conjunction with the North Cook Inlet Unit well abandonment activities

                                                                    described above, Hilcorp plans to drill two production wells at its Tyonek Platform in
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    2021. This will require tugs to tow the drill rig used for the abandonment activities
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    approximately one-half mile to the drill site for the two production wells. 24 This
STOEL RIVES LLP




                                                                    production drilling work is not covered in the Year 3 LOA or the ITR because, although

                                                                    the ITR evaluates the effects of noise associated production drilling (with and without

                                                                    mobile rigs), NMFS concluded that production drilling will not cause incidental marine

                                                                    mammal harassment because (i) “routine drilling noise” does not result in harassment and

                                                                    (ii) production drilling does not involve pipe driving (which is involved in exploration

                                                                    drilling). 25 However, since this activity uses tugs towing a drill rig, Hilcorp has evaluated

                                                                    the potential for incidental harassment of beluga whales. The unmitigated tug-towing




                                                                           22
                                                                                Id., Ex. D.
                                                                           23
                                                                                See Declaration of Meghan Larson (“Larson Decl.”) ¶ 12; Peloza Decl. ¶¶ 33-
                                                                    43.
                                                                           24
                                                                                See Peloza Decl. ¶¶ 21-23.
                                                                           25
                                                                                PR1_MMPA 2257–58; Peloza Decl. ¶ 21.


                                                                    Cook Inletkeeper, et al. v. Raimondo, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 78 8Filed 04/27/21 Page 12 of 28
                                                                    activity needed for this project is estimated to expose approximately one beluga whale to

                                                                    Level B harassment sound levels. 26 With the mitigation measures Hilcorp plans to

                                                                    employ, the potential for such exposure is reduced to near-zero. 27

                                                                    C.     Potential Activities in Years 4 and 5 of the ITR.

                                                                           As addressed in Section III.B infra, Hilcorp believes a remand can and should be

                                                                    completed with enough time for Hilcorp to apply for and receive a Year 4 LOA. With

                                                                    that said, Hilcorp expects that platform and pipeline maintenance activities will be

                                                                    required during each of the Year 4 and Year 5 LOA periods and that the work will be
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    similar to the maintenance work performed under the Year 3 LOA. 28 For example,
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    Hilcorp is planning to conduct a similar pipeline repair project in the summer of either
STOEL RIVES LLP




                                                                    Year 4 or Year 5. 29 Additionally, Hilcorp is currently planning to conduct the delayed

                                                                    OCS exploration drilling in 2023 under the Year 4 and/or Year 5 LOAs, as well as

                                                                    causeway construction work in Iniskin Bay. 30 Production drilling similar to the planned

                                                                    Year 3 work at the Tyonek Platform will also likely occur in both Years 4 and 5

                                                                    (although that activity is not covered by the ITR, for the reasons described above). 31

                                                                           Notably, Hilcorp is no longer planning to conduct the Trading Bay geohazard

                                                                    survey or exploratory well work described in the ITR before the ITR expires. Hilcorp’s


                                                                           26
                                                                                See Larson Decl. ¶ 12.
                                                                           27
                                                                                Id. ¶ 13; see Peloza Decl. ¶¶ 33-43.
                                                                           28
                                                                                Peloza Decl. ¶ 24.
                                                                           29
                                                                                Id.
                                                                           30
                                                                                Kaufman Decl. ¶¶ 12-13.
                                                                           31
                                                                                Peloza Decl. ¶ 24.


                                                                    Cook Inletkeeper, et al. v. Raimondo, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 78 9Filed 04/27/21 Page 13 of 28
                                                                    ITR petition estimated that the Trading Bay geohazard survey and exploratory well work

                                                                    could cause up to 15 Level B beluga whale harassments, which is no longer relevant. 32

                                                                    D.     Mitigation and Monitoring Measures.

                                                                           The ITR prescribes numerous mitigation and monitoring measures designed to

                                                                    minimize and avoid any potential impacts to marine mammals from Hilcorp’s activities. 33

                                                                    The Year 3 LOA requires Hilcorp to comply with all of the ITR’s specified mitigation

                                                                    and monitoring measures, as relevant to the covered activities to be performed in Year 3.

                                                                    The Court rejected Plaintiffs’ challenges to some of these measures and none of the other
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    measures are in dispute. 34 There is no reasonable dispute that these measures are
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    effective. Accordingly, all of the Year 3 LOA activities that do not involve tugs towing
STOEL RIVES LLP




                                                                    rigs will be fully and sufficiently mitigated and monitored pursuant to the terms of the

                                                                    Year 3 LOA.

                                                                           In addition to the mitigation and monitoring requirements of the Year 3 LOA,

                                                                    Hilcorp will implement the following measures applicable to tugs towing rigs:

                                                                           • Two Protected Species Observers (“PSOs”) will be stationed on a tug and will

                                                                                 follow all of the protocols applicable to PSOs under the ITR.

                                                                           • All ITR safety zone and exclusion zone protocols will apply to tugs towing

                                                                                 rigs.




                                                                           32
                                                                                See Peloza Decl. ¶ 25; PR1_MMPA 1464 (Hilcorp petition); Dkt. 73 at 5.
                                                                           33
                                                                                PR1_MMPA 2303–08.
                                                                           34
                                                                                Dkt. 73 at 28–33.


                                                                    Cook Inletkeeper, et al. v. Raimondo, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 78 10     Filed 04/27/21 Page 14 of 28
                                                                           • Daily aerial overflights will be conducted for activities involving tugs towing

                                                                                 rigs under similar protocols applicable to seismic surveys.

                                                                           • Tugs towing rigs will reduce throttle/thrust and change course, as necessary

                                                                                 and practicable, if beluga whales are observed.

                                                                           • When practicable, tugs towing rigs will travel with the tide to reduce the extra

                                                                                 propeller cavitation and associated noise that occurs when tugs transit against

                                                                                 the tide.

                                                                           • When practicable, tugs towing rigs will be routed to the center channel in Cook
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                                 Inlet during transit in order to avoid nearshore areas where beluga whales are

                                                                                 more likely to be present.
STOEL RIVES LLP




                                                                           • PSOs will be stationed on a separate observation vessel located in front of tugs

                                                                                 towing rigs to monitor for beluga whales.

                                                                           • All existing ITR and LOA recording and reporting requirements will be carried

                                                                                 out for tugs towing rigs. 35

                                                                    Implementation of this suite of significant and effective measures will ensure that any

                                                                    potential incidental harassment of beluga whales associated with tugs towing a rig is at or

                                                                    near zero. 36




                                                                           35
                                                                              See Peloza Decl. ¶¶ 33-43. These measures are similar to, and more rigorous
                                                                    than, the measures required for rig-towing activity in NMFS’s biological opinion for
                                                                    Furie’s Cook Inlet activities. See AKR 1001466 (Furie BiOp).
                                                                           36
                                                                                See Larson Decl. ¶ 13; Peloza Decl. ¶ 33-43.


                                                                    Cook Inletkeeper, et al. v. Raimondo, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 78 11     Filed 04/27/21 Page 15 of 28
                                                                                                        III. ARGUMENT

                                                                    A.     The Court Should Remand Without Vacatur.

                                                                           Although an agency action that is held to be unlawful can be set aside under the

                                                                    APA, 37 vacatur is “a species of equitable relief,” and “courts are not mechanically

                                                                    obligated to vacate agency decisions that they find invalid.” 38 “Whether agency action

                                                                    should be vacated depends on how serious the agency’s errors are ‘and the disruptive

                                                                    consequences of an interim change that may itself be changed.’” 39 Courts will decline to

                                                                    vacate “when equity demands.” 40 The Ninth Circuit has made clear that in considering
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    whether vacatur is appropriate, courts should consider practical concerns. 41
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                           The caselaw in the Ninth Circuit and elsewhere demonstrates that district courts
STOEL RIVES LLP




                                                                    setting aside an agency decision have the discretionary authority to order remand in

                                                                    whole or in limited part without vacatur, remand with partial or full vacatur, remand with

                                                                    vacatur granted but stayed pending completion of the remand, or some other combination



                                                                           37
                                                                               5 U.S.C. § 706(2).
                                                                           38
                                                                               Pac. Rivers Council v. U.S. Forest Serv., 942 F. Supp. 2d 1014, 1017 (E.D. Cal.
                                                                    2013); see also Nat’l Wildlife Fed’n v. Espy, 45 F.3d 1337, 1343 (9th Cir. 1995)
                                                                    (“Although the district court has power to do so, it is not required to set aside every
                                                                    unlawful agency action.” (emphasis added)); W. Oil & Gas Ass’n v. EPA, 633 F.2d 803,
                                                                    813 (9th Cir. 1980) (“[G]uided by authorities that recognize that a reviewing court has
                                                                    discretion to shape an equitable remedy, we leave the challenged designations in
                                                                    effect.”).
                                                                            39
                                                                               Cal. Cmtys. Against Toxics v. U.S. EPA, 688 F.3d 989, 993 (9th Cir. 2012)
                                                                    (quoting Allied-Signal, Inc. v. U.S. Nuclear Regulatory Comm’n, 988 F.2d 146, 150–51
                                                                    (D.C. Cir. 1993)).
                                                                            40
                                                                               Idaho Farm Bureau Fed’n v. Babbitt, 58 F.3d 1392, 1405 (9th Cir. 1995).
                                                                           41
                                                                             See Cal. Cmtys , 688 F.3d at 994 (“[I]f saving a snail warrants judicial restraint,
                                                                    so does saving the power supply.” (citation omitted)).


                                                                    Cook Inletkeeper, et al. v. Raimondo, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 78 12     Filed 04/27/21 Page 16 of 28
                                                                    of relief. 42 Indeed, there are many cases in which courts have remanded an agency action

                                                                    without vacatur. 43 The unifying theme in the caselaw is that a court should tailor the

                                                                    remedy to appropriately address the legal and equitable circumstances presented in each

                                                                    case.

                                                                            For the reasons described below, “equity demands” that the Court remand without

                                                                    vacatur. Such a remedy would avoid highly disruptive consequences, including serious

                                                                    risks to human health, environmental integrity, and Railbelt energy supplies, and present

                                                                    de minimis (or no) risk to the Cook Inlet beluga whale. Moreover, it would allow a multi-
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    faceted agency decision—that has been substantially upheld—to remain intact while the

                                                                    narrow flaw identified by the Court is efficiently addressed on remand.
STOEL RIVES LLP




                                                                             See, e.g., Idaho Farm Bureau, 58 F.3d at 1405 (leaving agency action in place
                                                                            42

                                                                    while defect is cured on remand); Ctr for Biological Diversity v. Ross, 480 F. Supp. 3d
                                                                    236, 256 (D.D.C. 2020) (staying implementation of order vacating portion of biological
                                                                    opinion); Hawaii Longline Ass’n v. Nat’l Marine Fisheries Serv., 288 F. Supp. 2d 7, 11-
                                                                    12 (D.D.C. 2003) (district court is “vested with equitable authority to stay the mandate”
                                                                    pending completion of the remand).
                                                                            43
                                                                              See cases cited supra; see also, e.g., American Farm Bureau Fed’n v. EPA, 559
                                                                    F.3d 512, 528 (D.C. Cir. 2009) (remand without vacatur because the agency’s “failure to
                                                                    adequately explain itself is in principle a curable defect”); Milk Train, Inc. v. Veneman,
                                                                    310 F.3d 747, 755-56 (D.C. Cir. 2002) (remand rather than vacatur is appropriate where
                                                                    deficiencies may be corrected); Humane Soc. of U.S. v. Locke, 626 F.3d 1040, 1053 (9th
                                                                    Cir. 2010) (remand without vacatur appropriate “‘[w]hen an agency may be able readily
                                                                    to cure a defect in its explanation of a decision’” (quoting Heartland Reg’l Med. Ctr. v.
                                                                    Sebelius, 566 F.3d 193, 198 (D.C. Cir. 2009))).




                                                                    Cook Inletkeeper, et al. v. Raimondo, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 78 13     Filed 04/27/21 Page 17 of 28
                                                                           1.       Vacatur would be highly disruptive and inequitable.

                                                                           The error identified by the Court involves a narrow slice of the spectrum of

                                                                    activities covered by the ITR, which includes many activities other than tugs towing rigs.

                                                                    Those other activities are already fully evaluated, mitigated, and monitored under the ITR

                                                                    and the Year 3 LOA. The Court found no fault with NMFS’s analysis of those activities.

                                                                    Nor did the Court find any error in the agency’s application of the substantive MMPA,

                                                                    ESA, or NEPA standards or with the agency’s prescribed mitigation and monitoring

                                                                    measures. In short, this is not a situation, such as was presented in Southeast Alaska
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Conservation Council v. U.S. Forest Service, in which the agency decision is
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    “fundamentally invalid at a structural level.” 44 The error here is limited and discrete. For
STOEL RIVES LLP




                                                                    this reason alone, vacatur of the ITR is inappropriate. 45

                                                                           In addition, partial or full vacatur will have inequitable and highly disruptive

                                                                    consequences. Although the ITR does not authorize the activities themselves, vacatur of

                                                                    the ITR and NMFS’s associated ESA and NEPA decision documents would effectively

                                                                    prevent Hilcorp from undertaking any activities for which incidental take is authorized


                                                                           44
                                                                                468 F. Supp. 3d 1148, 1151-52 (D. Alaska 2020).
                                                                           45
                                                                              See Today’s IV, Inc. v. Fed. Transit Admin., No. LA CV13-00378 JAK, 2014
                                                                    WL 5313943, at *18 (C.D. Cal. Sept. 12, 2014), aff’d sub nom. Japanese Vill., LLC v.
                                                                    Fed. Transit Admin., 843 F.3d 445 (9th Cir. 2016) (declining to vacate record of decision
                                                                    where “the deficiency in the FEIS was limited….Because the NEPA violation was so
                                                                    narrow, a complete vacatur of the ROD is inappropriate…. A complete vacatur would
                                                                    also have significant consequences, i.e., substantial delay to parts of the Project for which
                                                                    no NEPA violation has been identified.”); All. For the Wild Rockies v. Savage, 375 F.
                                                                    Supp. 3d 1152, 1156 (D. Mont. 2019) (“Here, the agency’s error is limited in scope and
                                                                    severity, and vacatur would result in a disproportionate disruption to the Project, which
                                                                    has largely withstood Alliance’s legal challenge.”).


                                                                    Cook Inletkeeper, et al. v. Raimondo, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 78 14     Filed 04/27/21 Page 18 of 28
                                                                    under the ITR. Some of the underlying permits for those activities rely upon Hilcorp’s

                                                                    MMPA and ESA incidental take authorizations. And Hilcorp would otherwise be forced

                                                                    to forego any ITR-covered activities in the event of a vacatur to avoid potential take

                                                                    liability under the MMPA or ESA. 46 Consequently, vacatur of the ITR would result in

                                                                    Hilcorp carrying out none of the activities for which incidental take is authorized under

                                                                    the Year 3 LOA. This would be a particularly unfair result for activities that have no

                                                                    relation to the error identified by the Court and for which incidental take is fully and

                                                                    lawfully authorized.
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                           Moreover, partial or full vacatur would present significant risks to human health

                                                                    and environmental integrity, and the reliability of the energy supplied by Cook Inlet,
STOEL RIVES LLP




                                                                    because essential planned activities covered by the Year 3 LOA—involving tugs towing

                                                                    rigs and not involving tugs—would not proceed. Many of those activities are required by

                                                                    other federal or state laws and mandates, with which Hilcorp would be unable to comply.

                                                                    The negative consequences of foregoing the activities covered by the Year 3 LOA are

                                                                    addressed in the Peloza and Kaufman Declarations and summarized as follows. 47

                                                                           Platform and Pipeline Maintenance. Hilcorp would be unable to perform the

                                                                    platform and pipeline maintenance activities covered by the Year 3 LOA, which include

                                                                    necessary tasks for the maintenance of human and environmental health and safety, such

                                                                    as the repair of pipelines in accordance with federal and state laws. If these activities do


                                                                           46
                                                                                Peloza Decl. ¶ 46; Kaufman Decl. ¶ 14.
                                                                           47
                                                                             See Peloza Decl. ¶¶ 26-32; Kaufman Decl. ¶¶ 14-15. As described in Section II
                                                                    supra, Hilcorp plans no exploratory well drilling during the Year 3 LOA time period.


                                                                    Cook Inletkeeper, et al. v. Raimondo, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 78 15     Filed 04/27/21 Page 19 of 28
                                                                    not proceed, then Hilcorp’s Cook Inlet platform and pipeline infrastructure will not be

                                                                    maintained according to federal and state legal standards. As a consequence, Hilcorp

                                                                    would very likely be required to “shut in” its platforms, which would cease oil and gas

                                                                    production, resulting in the elimination of approximately 20% of the natural gas

                                                                    generated for Southcentral Alaska. This would, in turn, result in significant job losses and

                                                                    cancellation of service contracts, both of which would have negative effects on the local

                                                                    economy and the individuals affected. 48

                                                                           OCS G&G Survey. The planned OCS G&G survey has already been delayed for
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    one year. Another delay of this survey (which does not involve tugs) would not only be

                                                                    manifestly unfair, but it would also result in Hilcorp failing to carry out a condition of its
STOEL RIVES LLP




                                                                    Exploration Plan, which in turn would indefinitely delay Hilcorp’s exploration well

                                                                    program. Cancellation of the OCS survey would undermine Hilcorp’s ability to explore

                                                                    and develop the resources to which it is lawfully entitled under the terms of its OCS

                                                                    leases. It would also adversely impact Hilcorp’s investment in the survey and its $20

                                                                    million investment in these OCS lease blocks. 49

                                                                           North Cook Inlet Unit Subsea Well and Geohazard Survey. If Hilcorp is unable to

                                                                    perform the North Cook Inlet Unit geohazard survey to locate the decommissioned well

                                                                    (which does not involve tugs), then it will be unable to perform the necessary and already

                                                                    permitted work to plug and abandon that well. Accordingly, the very-negative



                                                                           48
                                                                                See Peloza Decl. ¶¶ 27-32.
                                                                           49
                                                                                See Kaufman Decl. ¶ 15.


                                                                    Cook Inletkeeper, et al. v. Raimondo, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 78 16     Filed 04/27/21 Page 20 of 28
                                                                    consequences associated with delaying the abandonment work (described below) will

                                                                    manifest if the geohazard survey cannot proceed.

                                                                            North Cook Inlet Unit Well Abandonment Activities. Hilcorp would be unable to

                                                                    perform this already-delayed, necessary, and legally required well abandonment work.

                                                                    The well abandonment is required by state law and AOGCC has ordered it to be

                                                                    completed by September 2021. Hilcorp has already invested over $3,000,000 into this

                                                                    project, which is scheduled to begin in June. If this work does not proceed, Hilcorp will

                                                                    not be able to comply with AOGCC’s order and AOGCC may withhold future permits
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    for important operations, which would further undermine Hilcorp’s Cook Inlet

                                                                    operations, its investment in this project, and its ability to continue to explore and
STOEL RIVES LLP




                                                                    produce natural gas to meet the demand of Southcentral Alaska. 50

                                                                            In sum, it would be both inequitable and highly disruptive for the Court to vacate

                                                                    the ITR and NMFS’s associated decision documents—whether in whole or in any part—

                                                                    and consequently prevent activities for which incidental take is lawfully authorized,

                                                                    monitored, and mitigated. All work planned and covered by the Year 3 LOA is absolutely

                                                                    necessary, and vacatur of any part of the ITR that prevents any of those activities from

                                                                    occurring will have severe negative consequences for Hilcorp and for the public

                                                                    interest. 51


                                                                            50
                                                                                 Peloza Decl. ¶¶ 17-20, 30.
                                                                            51
                                                                              An order vacating the ITR would have no direct consequence for Hilcorp’s
                                                                    planned drilling of two production wells in the North Cook Inlet Unit because, as
                                                                    explained above, the ITR does not authorize any incidental harassment for production
                                                                    drilling and it is not a covered activity under either the ITR or Year 3 LOA.


                                                                    Cook Inletkeeper, et al. v. Raimondo, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 78 17     Filed 04/27/21 Page 21 of 28
                                                                           2.       A remand order without vacatur presents no risk to the Cook Inlet
                                                                                    beluga whale.

                                                                           The Year 3 LOA activities—including the limited use of towing tugs—will have,

                                                                    at most, a negligible impact on the Cook Inlet beluga whale. In the ITR, NMFS reached

                                                                    “small numbers” and “negligible impact” findings for the authorization of 35 instances of

                                                                    Level B harassment of beluga whales per year. 52 In Year 1 of the ITR, there were zero

                                                                    observed beluga whale takes. 53 In Year 2 of the ITR, there were zero observed beluga

                                                                    whale takes. 54 The Year 3 LOA authorizes a total of 10 Level B harassments of beluga
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    whales (out of the 35 authorized by the ITR). 55 Thus, in the first three years of the ITR
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    combined, there will be, at most, 10 beluga whale incidental Level B harassments,
STOEL RIVES LLP




                                                                    compared to 105 Level B harassments authorized by the ITR for the first three years (and

                                                                    for which a “negligible impact” determination was reached).

                                                                           Hilcorp recognizes that the calculations above do not include any instances of

                                                                    beluga whale take resulting from the tugs towing the rig for the North Cook Inlet Unit

                                                                    plug and abandonment work. Accordingly, Hilcorp has prepared estimates of potential

                                                                    beluga whale exposure to MMPA harassment levels from the rig-towing activity

                                                                    associated with that work. 56 That analysis shows that the rig-towing activity will cause no




                                                                           52
                                                                                PR1_MMPA 2301, 2310-11 (ITR).
                                                                           53
                                                                                Peloza Decl. ¶ 7; JOINTSUPP 100297–99.
                                                                           54
                                                                                Peloza Decl. ¶ 9.
                                                                           55
                                                                                Id., Ex. D.
                                                                           56
                                                                                See generally Larson Declaration; Declaration of Briony Croft (“Croft Decl.”).


                                                                    Cook Inletkeeper, et al. v. Raimondo, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 78 18     Filed 04/27/21 Page 22 of 28
                                                                    Level A harassments of beluga whales. 57 The analysis also shows that approximately one

                                                                    beluga whale is predicted to be exposed to sound at Level B harassment levels from the

                                                                    rig-towing activity. 58 With the mitigation measures Hilcorp will apply to tugs towing the

                                                                    drill rig (see supra Section II.D), the potential for incidental Level B harassment of

                                                                    beluga whales is expected to be at or near zero. 59 Accordingly, a partial or full vacatur of

                                                                    the ITR and related decision documents would have no material benefit to the Cook Inlet

                                                                    beluga whale and in no event would cause any exceedance of the beluga whale incidental

                                                                    take levels determined by NMFS to be “small numbers” and result in a “negligible
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    impact.” 60

                                                                    B.     The Remand Should Be Narrowly Focused and Time-Limited.
STOEL RIVES LLP




                                                                           The Court has the discretion to tailor a remand order to the specific facts of the

                                                                    case. 61 Hilcorp respectfully submits that the following recommendations are appropriate


                                                                           57
                                                                                Larson Decl. ¶¶ 6-12; Croft Decl. ¶¶ 14-16, 18.
                                                                           58
                                                                             Larson Decl. ¶¶ 6-12; Croft Decl. ¶¶ 14-16, 17. The Croft Declaration also
                                                                    explains why using three tugs versus a single towing tug does not materially increase the
                                                                    magnitude of the overall sound emission level. Croft Decl. ¶ 13.
                                                                           59
                                                                              Larson Decl. ¶ 13. Although production drilling is not an activity covered by the
                                                                    ITR or Year 3 LOA, Hilcorp also estimated beluga whale take exposure for the rig-
                                                                    towing portion of the activity. Larson Decl. ¶¶ 6-12; Croft Decl. ¶¶ 14-18. That analysis
                                                                    predicts zero Level A harassments and approximately one Level B harassment. Larson
                                                                    Decl. ¶ 12; Croft Decl. ¶¶ 14-18. The potential exposure risk is further reduced because
                                                                    Hilcorp will also carry out the mitigation and monitoring measures for the tugs towing
                                                                    the rig for production drilling. Peloza Decl. ¶¶ 33-43; Larson Decl. ¶ 13.
                                                                           60
                                                                                PR1_MMPA 2309-11 (ITR).
                                                                           61
                                                                             Friends of the Earth, Inc. v. Laidlaw Environmental Services (TOC), Inc., 528
                                                                    U.S. 167, 193 (2000), quoting Schlesinger v. Reservists Comm. To Stop the War, 418
                                                                    U.S. 208, 222 (1974) (“[F]ederal courts should aim to ensure ‘the framing of relief no
                                                                    broader than required by the precise facts.’”).


                                                                    Cook Inletkeeper, et al. v. Raimondo, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 78 19     Filed 04/27/21 Page 23 of 28
                                                                    for the circumstances presented in this case and will ensure a remand that both addresses

                                                                    the Court’s summary judgment order and is efficiently completed.

                                                                           First, the Court’s remand order should specifically instruct NMFS to address the

                                                                    error identified by the Court—namely, the Court’s “determination that noise from

                                                                    Hilcorp’s tugs towing the drill rig would not cause any take by harassment of Cook Inlet

                                                                    beluga whales is arbitrary and capricious …, and the agency relied on this erroneous

                                                                    determination in its issuance of the Incidental Take Regulations, the Biological Opinion,

                                                                    and the Environmental Assessment.” 62 The Court found no error with any other elements
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    of the ITR, Biological Opinion, or EA, and NMFS should not be required on remand to

                                                                    re-evaluate issues for which there has been no error, especially given that the ITR will
STOEL RIVES LLP




                                                                    expire of its own accord in 2024.

                                                                           Second, the Court’s remedy order should not prescribe how NMFS must address

                                                                    the error identified by the Court. How NMFS addresses the error will almost certainly be

                                                                    dictated by NMFS’s assessment of the effects of noise from tugs towing rigs. NMFS

                                                                    may, for example, analyze the error identified by the Court and confirm its initial

                                                                    determination, with additional explanation and analysis, that no beluga harassment will



                                                                           62
                                                                             Dkt. 73 at 51-52; see Marathon Oil Co. v. EPA, 564 F.2d 1253, 1256 (9th Cir.
                                                                    1977) (ordering remand “for the limited purpose of considering certain specific matters
                                                                    delineated in the course of [the] opinion”); Hapner v. Tidwell, 621 F.3d 1239, 1251 (9th
                                                                    Cir. 2010) (limiting remand to sole error); Kunaknana v. U.S. Army Corps of Engineers,
                                                                    2014 WL 12813625, *4 (D. Alaska 2014) (remanding “for the limited purpose of
                                                                    remedying errors identified in the Court’s Order re Motions for Summary Judgment at
                                                                    Docket 175 and addressing post-2004 climate change information”).




                                                                    Cook Inletkeeper, et al. v. Raimondo, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 78 20     Filed 04/27/21 Page 24 of 28
                                                                    occur as a result of tugs towing rigs. Alternatively, NMFS may determine on remand to

                                                                    include the authorization of some amount of incidental harassment related to tugs towing

                                                                    rigs in the ITR, which may result in an administrative process to amend the ITR and

                                                                    associated decision documents. On remand, NMFS should be given the flexibility to

                                                                    pursue the process that is best suited to its analysis of tugs towing rigs.

                                                                           Third, the Court’s remedy order should require NMFS to complete the remand by

                                                                    a date-certain. Specifically, Hilcorp requests that the Court order NMFS to complete the

                                                                    remand and any related necessary actions by no later than December 31, 2021, which will
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    provide Hilcorp with sufficient time to prepare and submit its application for the Year 4

                                                                    LOA under the ITR and for NMFS to process that application and issue the Year 4 LOA
STOEL RIVES LLP




                                                                    by March 30, 2022. This would allow NMFS seven months to complete the remand,

                                                                    which should be more than sufficient for NMFS to address the limited single error

                                                                    identified by the Court.

                                                                           Finally, Hilcorp requests that the Court order NMFS to provide the parties and the

                                                                    Court with bi-monthly status reports until the remand is complete. This will keep the

                                                                    parties and the Court apprised of the agency’s progress on remand.

                                                                                                        IV. CONCLUSION

                                                                           For the reasons set forth above, the Court should order a remand without vacatur

                                                                    because, under the circumstances presented here, vacatur in whole or in part would be

                                                                    inequitable and highly disruptive. The remand order should direct NMFS to address the

                                                                    specific error identified by the Court, not prescribe a particular administrative process,




                                                                    Cook Inletkeeper, et al. v. Raimondo, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 78 21     Filed 04/27/21 Page 25 of 28
                                                                    require the remand to be completed by December 31, 2021, and require NMFS to provide

                                                                    bi-monthly status reports.

                                                                     DATED: April 27, 2021.
                                                                                                            STOEL RIVES LLP

                                                                                                            By: /s/ Ryan P. Steen
                                                                                                               Ryan P. Steen (Bar No. 0912084)
                                                                                                               Jason T. Morgan (Bar No. 1602010)
                                                                                                               James C. Feldman (Bar No. 1702003)

                                                                                                                Attorneys for Hilcorp Alaska, LLC
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500
STOEL RIVES LLP




                                                                    Cook Inletkeeper, et al. v. Raimondo, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 78 22     Filed 04/27/21 Page 26 of 28
                                                                                CERTIFICATE OF COMPLIANCE WITH WORD LIMITS

                                                                          I certify that this document contains 5,680 words, excluding items exempted by

                                                                    Local Civil Rule 7.4(a)(4), and complies with the word limits of Local Rule 7.4(a)(2) .

                                                                          Respectfully submitted this 27th day of April, 2021.

                                                                                                             /s/ Ryan P. Steen
                                                                                                             Ryan P. Steen
             600 University Street, Suite 3600, Seattle, WA 98101
                                           Fax 206.386.7500
STOEL RIVES LLP

                  Main 206.624.0900




                                                                    Cook Inletkeeper, et al. v. Raimondo, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 78 Filed 04/27/21 Page 27 of 28
                                                                                                   CERTIFICATE OF SERVICE

                                                                             I hereby certify that on April 27, 2021, I filed a true and correct copy of the

                                                                    foregoing document with the Clerk of the Court for the United States District Court of

                                                                    Alaska by using the CM/ECF system. Participants in this Case No. 3:19-cv-00238-SLG

                                                                    who are registered CM/ECF users will be served by the CM/ECF system.

                                                                             Cheryl R. Brooking           cheryl.brooking@alaska.gov
                                                                             John H. Martin               john.h.martin@usdoj.gov
                                                                             Kristen Angela Monsell       kmonsell@biologicaldiversity.org
                                                                             Aaron Christian Peterson     aaron.peterson@alaska.gov
                                                                             Jeffrey G. Pickett           jeff.pickett@alaska.gov
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                             Kassia Rhoades Siegel        ksiegel@biologicaldiversity.org
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                             Julie Teel Simmonds          jteelsimmonds@biologicaldiversity.org

                                                                                                                 /s/ Ryan P. Steen
STOEL RIVES LLP




                                                                                                                 Ryan P. Steen




                                                                    110436343.4 0066502-00011




                                                                    Cook Inletkeeper, et al. v. Raimondo, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 78 Filed 04/27/21 Page 28 of 28
